*357MEMORANDUM **
Appellant Dale Leon Singleton appeals the District Court’s denial of his petition for habeas corpus under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2258, and affirm.
Appellant’s trial attorney was not ineffective by failing to move for a competency exam, nor was he ineffective by failing to adequately prepare for an insanity defense. There was no showing that Appellant’s counsel was ineffective under either prong as outlined in Strickland v. Washington, 466 U.S. 668, 689, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Trial counsel’s decision not to move for a competency hearing was reasonable since there was no evidence demonstrating that he had any reason to believe that his client was incompetent. Counsel for Appellant made a tactical decision not to pursue the insanity defense and Appellant’s insistence on presenting an insanity defense in the midst of trial, against the advice of counsel, was the sole cause for any lack of preparation that may have occurred. Furthermore, the insanity defense was fully presented to the jury and Appellant’s expert was able to testify that the Appellant had difficulty understanding right from wrong. Finally, Appellant has failed to demonstrate that any prejudice resulted in light of the weight of the evidence against him.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.